Title: From Thomas Jefferson to James Pleasants, 30 November 1825
From: Jefferson, Thomas
To: Pleasants, James


Sir
Monticello
Nov. 30. 25
I have now the honor to inclose to the President & Directors of the Literary fund (to be laid before the legislature at their next succeeding meeting) the  Report of the disbursements, the funds on hand and a general statement of the condition of the University of Virginia, agreed to by the Rector and Visitors at their last meeting on the 7th of October, together with the documents to which it refers. and to add assurances of  my high consideration and respect.Th: J.